SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2015 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa S.A. Quarterly information June 30, 2015 (A free translation of the original report in Portuguese as published in Brazil containing Quarterly Information (ITR) prepared in accordance with accounting practices adopted in Brazil) Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet – Liabilities 3 Statement of income 5 Statement of comprehensive income (loss) 6 Statement of cash flows 7 Statements of changes in Equity 01/01/2015 to 06/30/2015 9 01/01/2014 to 06/30/2014 10 Statement of value added 11 Consolidated Financial Statements Balance sheet - Assets 12 Balance sheet – Liabilities 13 Statement of income 15 Statement of comprehensive income (loss) 17 Statement of cash flows 18 Statements of changes in Equity 01/01/2015 to 06/30/2015 20 01/01/2014 to 06/30/2014 21 Statement of value added 22 Comments on performance 23 Notes to interim financial information 63 Other information deemed relevant by the Company 101 Reports and statements Report on review of interim financial information 104 Management statement of interim financial information 106 Management statement on the report on review of interim financial information 107 COMPANY DATA / CAPITAL COMPOSITION Number of Shares (in thousands) CURRENT QUARTER 6/30/2015 Paid-in Capital Common 378,066 Preferred 0 Total 378,066 Tre asury shares Common 10,075 Preferred 0 Total 10,075 1 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2015 PRIOR YEAR 31/12/2014 1 Total Assets 6,484,008 6,477,381 1.01 Current Assets 2,247,646 2,477,653 1.01.01 Cash and cash equivalents 33,044 33,792 1.01.01.01 Cash and banks 28,080 24,501 1.01.01.02 Short-term investments 4,964 9,291 1.01.02 Short-term investments 375,781 582,042 1.01.02.01 Fair value of short-term investments 375,781 582,042 1.01.03 Accounts receivable 738,117 748,910 1.01.03.01 Trade accounts receivable 738,117 748,910 1.01.03.01.01 Receivables from clients of developments 718,717 724,696 1.01.03.01.02 Receivables from clients of construction and services rendered 19,400 24,214 1.01.04 Inventories 958,107 932,681 1.01.04.01 Properties for sale 958,107 932,681 1.01.07 Prepaid expenses 3,698 8,036 1.01.07.01 Prepaid expenses and others 3,698 8,036 1.01.08 Other current assets 138,899 172,192 1.01.08.01 Non current assets for sale 6,072 6,072 1.01.08.03 Other 132,827 166,120 1.01.08.03.01 Other accounts receivable and others 62,124 61,355 1.01.08.03.03 Receivables from related parties 70,703 104,765 1.02 Non current assets 4,236,362 3,999,728 1.02.01 Non current assets 1,025,612 916,283 1.02.01.03 Accounts receivable 321,113 275,531 1.02.01.03.01 Receivables from clients of developments 321,113 275,531 1.02.01.04 Inventories 536,420 487,735 1.02.01.09 Other non current assets 168,079 153,017 1.02.01.09.03 Other accounts receivable and others 96,472 84,897 1.02.01.09.04 Receivables from related parties 71,607 68,120 1.02.02 Investments 3,152,750 3,022,609 1.02.02.01 Interest in associates and affiliates 3,064,931 2,934,790 1.02.02.02 Interest in subsidiaries 87,819 87,819 1.02.02.02.01 Interest in subsidiaries - goodwill 87,819 87,819 1.02.03 Property and equipment 21,799 22,129 1.02.03.01 Operation property and equipment 21,799 22,129 1.02.04 Intangible assets 36,201 38,707 1.02.04.01 Intangible assets 36,201 38,707 2 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2015 PRIOR YEAR 31/12/2014 2 Total Liabilities 6,484,008 6,477,381 2.01 Current liabilities 1,979,526 1,973,022 2.01.01 Social and labor obligations 32,337 38,507 2.01.01.02 Labor obligations 32,337 38,507 2.01.01.02.01 Salaries, payroll charges and profit sharing 32,337 38,507 2.01.02 Suppliers 58,149 57,369 2.01.02.01 Local suppliers 58,149 57,369 2.01.03 Tax obligations 37,596 38,386 2.01.03.01 Federal tax obligations 37,596 38,386 2.01.04 Loans and financing 762,740 758,572 2.01.04.01 Loans and financing 493,797 443,802 2.01.04.02 Debentures 268,943 314,770 2.01.05 Other obligations 981,218 977,154 2.01.05.01 Payables to related parties 668,027 596,047 2.01.05.02 Other 313,191 381,107 2.01.05.02.04 Obligations for purchase of properties and advances from customers 164,382 228,991 2.01.05.02.05 Other obligations 122,231 128,567 2.01.05.02.06 Payables to venture partners 4,865 6,081 2.01.05.02.07 Obligations assumed on the assignment of receivables 10,987 14,128 2.01.05.02.08 Derivative financial instruments 10,726 3,340 2.01.06 Provisions 107,486 103,034 2.01.06.01 Tax, labor and civel lawsuits 107,486 103,034 2.01.06.01.01 Tax lawsuits 218 218 2.01.06.01.02 Labor lawsuits 13,552 11,151 2.01.06.01.04 Civel lawsuits 93,716 91,665 2.02 Non current liabilities 1,406,601 1,449,014 2.02.01 Loans and financing 1,171,814 1,234,984 2.02.01.01 Loans and financing 603,225 750,272 2.02.01.01.01 Loans and financing in local currency 603,225 750,272 2.02.01.02 Debentures 568,589 484,712 2.02.02 Other obligations 131,489 121,098 2.02.02.02 Other 131,489 121,098 2.02.02.02.03 Obligations for purchase of properties and advances from customers 98,249 74,022 2.02.02.02.04 Other liabilities 14,837 17,162 2.02.02.02.05 Payables to venture partners 2,280 4,713 2.02.02.02.06 Obligations assumed on the assignment of receivables 15,176 20,368 2.02.02.02.07 Derivative financial instruments 947 4,833 2.02.03 Deferred taxes 26,126 26,126 2.02.03.01 Deferred income tax and social contribution 26,126 26,126 2.02.04 Provisions 77,172 66,806 2.02.04.01 Tax, labor and civel lawsuits 77,172 66,806 2.02.04.01.02 Tax and labor lawsuits 41,680 34,352 3 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2015 PRIOR YEAR 31/12/2014 2.02.04.01.04 Civel lawsuits 35,492 32,454 2.03 Equity 3,097,881 3,055,345 2.03.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 48,667 -9,162 2.03.02.04 Granted options 145,055 141,114 2.03.02.05 Treasury shares -25,171 -79,059 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 248,415 323,845 2.03.04.01 Legal Reserve 31,593 31,593 2.03.04.02 Statutory Reserve 216,822 292,252 2.03.05 Accumulated losses/profit 60,137 0 4 INDIVIDUAL FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2015 to 06/30/2015 YEAR TO DATE 01/01/2015 to 06/30/2015 SAME QUARTER FROM PREVIOUS YEAR 04/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 06/30/2014 3.01 Gross Sales and/or Services 282,207 552,608 280,968 517,078 3.01.01 Revenue from real estate development 309,310 606,491 310,764 570,420 3.01.03 Taxes on real estate sales and services -27,103 -53,883 -29,796 -53,342 3.02 Cost of sales and/or services -206,149 -409,323 -186,605 -352,012 3.02.01 Cost of real estate development -206,149 -409,323 -186,605 -352,012 3.03 Gross profit 76,058 143,285 94,363 165,066 3.04 Operating expenses/income -41,039 -60,353 -86,193 -186,646 3.04.01 Selling expenses -19,468 -30,991 -22,348 -38,304 3.04.02 General and administrative expenses -27,466 -56,350 -31,085 -62,586 3.04.05 Other operating expenses -28,098 -63,181 -35,870 -57,492 3.04.05.01 Depreciation and amortization -7,508 -15,397 -10,581 -20,717 3.04.05.02 Other operating expenses -20,590 -47,784 -25,289 -36,775 3.04.06 Equity pick-up 33,993 90,169 3,110 -28,264 3.05 Income (loss) before financial results and income taxes 35,019 82,932 8,170 -21,580 3.06 Financial -9,988 -22,795 -6,662 -14,133 3.06.01 Financial income 17,276 35,432 22,002 51,637 3.06.02 Financial expenses -27,264 -58,227 -28,664 -65,770 3.07 Income before income taxes 25,031 60,137 1,508 -35,713 3.08 Income and social contribution taxes 3,456 0 -2,359 -4,927 3.08.01 Current 3,456 0 -2,359 -4,927 3.09 Income (loss) from continuing operation 28,487 60,137 -851 -40,640 3.11 Income (loss) for the period 28,487 60,137 -851 -40,640 3.99.01.01 ON 0.07750 0.16370 -0.00210 -0.1002 3.99.02.01 ON 0.07697 0.16250 -0.00210 -0.1002 5 INDIVIDUAL FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2015 to 06/30/2015 YEAR TO DATE 01/01/2015 to 06/30/2015 EQUAL QUARTER FROM PREVIOUS YEAR 04/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 06/30/2014 4.01 Income (loss) for the period 28,487 60,137 -851 -40,640 4.03 Comprehensive income (loss) for the period 28,487 60,137 -851 -40,640 6 INDIVIDUAL FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2015 to 06/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 06/30/2014 6.01 Net cash from operating activities -74,260 -144,334 6.01.01 Cash generated in the operations 89,918 114,027 6.01.01.01 Income (loss) before income and social contribution taxes 60,137 -35,713 6.01.01.02 Equity pick-up -90,169 28,264 6.01.01.03 Stock options expenses 3,940 24,379 6.01.01.04 Unrealized interest and finance charges, net 31,077 42,070 6.01.01.05 Financial instruments 4,346 -245 6.01.01.06 Depreciation and amortization 15,397 20,717 6.01.01.07 Provision for legal claims 42,532 26,272 6.01.01.08 Provision for profit sharing 12,000 7,142 6.01.01.09 Warranty provision 10,065 -8,000 6.01.01.10 Write-off of property and equipment, net 142 246 6.01.01.11 Allowance for doubtful accounts 313 312 6.01.01.14 Provision for penalties due to delay in construction works 138 1,883 6.01.01.15 Write-off of investments 0 6,700 6.01.02 Variation in assets and liabilities -164,178 -258,361 6.01.02.01 Trade accounts receivable -43,435 79,325 6.01.02.02 Properties for sale -74,111 -107,782 6.01.02.03 Other accounts receivable -8,436 -34,481 6.01.02.04 Prepaid expenses 4,338 6,387 6.01.02.05 Obligations for purchase of properties and adv. from customers -40,382 -34,186 6.01.02.06 Taxes and contributions -790 -8,823 6.01.02.07 Suppliers 780 -5,796 6.01.02.08 Salaries and payable charges -18,171 -33,234 6.01.02.09 Transactions with related parties 63,402 -5,849 6.01.02.10 Other obligations -47,373 -32,883 6.01.02.11 Income tax and social contribution payable 0 -81,039 6.02 Net cash from investing activities 192,269 709,593 6.02.01 Purchase of property and equipment and intangible assets -12,703 -22,322 6.02.02 Increase in investments -1,289 -10,321 6.02.03 Redemption of short-term investments 1,202,776 2,030,197 6.02.04 Purchase of short-term investments -996,515 -1,329,530 6.02.05 Dividends received 0 41,569 6.03 Net cash from financing activities -118,757 -584,632 6.03.02 Increase in loans, financing and debentures 302,564 250,187 6.03.03 Payment of loans, financing and debentures -392,644 -586,212 6.03.04 Repurchase of treasury shares -22,135 -28,626 6.03.05 Dividends and interest on equity paid 0 -117,122 6.03.06 Loan transactions with related parties -3,487 -4,674 7 INDIVIDUAL FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2015 to 06/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 06/30/2014 6.03.07 Obligation with investors -3,649 -105,094 6.03.08 Selling of treasury shares 1,810 13,480 6.03.09 Net result in selling of treasury shares -1,216 -6,571 6.05 Net increase (decrease)x of cash and cash equivalents -748 -19,373 6.05.01 Cash and cash equivalents at the beginning of the period 33,792 39,032 6.05.02 Cash and cash equivalents at the end of the period 33,044 19,659 8 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2015 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Equity 5.01 Opening balance 2,740,662 -9,162 323,845 0 0 3,055,345 5.03 Opening adjusted balance 2,740,662 -9,162 323,845 0 0 3,055,345 5.04 Capital transactions with shareholders 0 57,829 -75,430 0 0 -17,601 5.04.03 Realization of granted options 0 3,940 0 0 0 3,940 5.04.04 Repurchase of treasury shares 0 -22,135 0 0 0 -22,135 5.04.05 Selling of treasury shares 0 1,810 -1,216 0 0 594 5.04.08 Cancelation of treasury shares 0 74,214 -74,214 0 0 0 5.05 Total of comprehensive income (loss) 0 0 0 60,137 0 60,137 5.05.01 Net income (loss) for the period 0 0 0 60,137 0 60,137 5.07 Closing balance 2,740,662 48,667 248,415 60,137 0 3,097,881 9 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2014 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Equity 5.01 Opening balance 2,740,662 -18,687 468,749 0 0 3,190,724 5.03 Opening adjusted balance 2,740,662 -18,687 468,749 0 0 3,190,724 5.04 Capital transactions with shareholders 0 -33,902 0 0 0 -33,902 5.04.03 Realization of granted options 0 10,542 0 0 0 10,542 5.04.04 Repurchase of treasury shares 0 -51,353 0 0 0 -51,353 5.04.05 Selling of treasury shares 0 6,909 0 0 0 6,909 5.05 Total of comprehensive loss 0 0 0 -40,640 0 -40,640 5.05.01 Loss for the period 0 0 0 -40,640 0 -40,640 5.07 Closing balance 2,740,662 -52,589 468,749 -40,640 0 3,116,182 10 INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2015 to 06/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 06/30/2014 7.01 Revenues 606,490 570,419 7.01.01 Real estate development, sale and services 606,803 570,731 7.01.04 Allowance for doubtful accounts -313 -312 7.02 Inputs acquired from third parties -406,994 -343,312 7.02.01 Cost of Sales and/or Services -355,548 -308,721 7.02.02 Materials, energy, outsourced labor and other -51,446 -34,591 7.03 Gross added value 199,496 227,107 7.04 Retentions -15,397 -20,717 7.04.01 Depreciation and amortization -15,397 -20,717 7.05 Net added value produced by the Company 184,099 206,390 7.06 Added value received on transfer 125,601 23,373 7.06.01 Equity pick-up 90,169 -28,264 7.06.02 Financial income 35,432 51,637 7.07 Total added value to be distributed 309,700 229,763 7.08 Added value distribution 309,700 229,763 7.08.01 Personnel and payroll charges 67,646 85,771 7.08.02 Taxes and contributions 65,426 71,226 7.08.03 Compensation – Interest 116,491 113,406 7.08.04 Compensation – Company capital 60,137 -40,640 7.08.04.03 Retained losses 60,137 -40,640 11 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2015 PRIOR YEAR 31/12/2014 1 Total Assets 7,072,546 7,205,852 1.01 Current Assets 4,417,677 4,691,211 1.01.01 Cash and cash equivalents 154,229 109,895 1.01.01.01 Cash and banks 138,839 85,059 1.01.01.02 Short-term investments 15,390 24,836 1.01.02 Short-term investments 722,584 1,047,359 1.01.02.01 Fair value of short-term investments 722,584 1,047,359 1.01.03 Accounts receivable 1,464,279 1,440,498 1.01.03.01 Trade accounts receivable 1,464,279 1,440,498 1.01.03.01.01 Receivables from clients of developments 1,423,554 1,400,490 1.01.03.01.02 Receivables from clients of construction and services rendered 40,725 40,008 1.01.04 Inventories 1,620,297 1,695,817 1.01.07 Prepaid expenses 10,293 15,442 1.01.07.01 Prepaid expenses and other 10,293 15,442 1.01.08 Other current assets 445,995 382,200 1.01.08.01 Non current assets for sale 123,526 110,563 1.01.08.03 Other 322,469 271,637 1.01.08.03.01 Other accounts receivable 137,204 128,905 1.01.08.03.02 Receivables from related parties 185,265 142,732 1.02 Non Current assets 2,654,869 2,514,641 1.02.01 Non current assets 1,567,191 1,420,654 1.02.01.03 Accounts receivable 450,243 384,821 1.02.01.03.01 Receivables from clients of developments 450,243 384,821 1.02.01.04 Inventories 895,500 816,525 1.02.01.09 Others non current assets 221,448 219,308 1.02.01.09.03 Others accounts receivable and others 119,793 112,241 1.02.01.09.04 Receivables from related parties 101,655 107,067 1.02.02 Investments 963,989 968,393 1.02.02.01 Interest in associates and affiliates 963,989 968,393 1.02.03 Property and equipment 46,219 48,691 1.02.03.01 Operation property and equipment 46,219 48,691 1.02.04 Intangible assets 77,470 76,903 1.02.04.01 Intangible assets 51,994 51,427 1.02.04.02 Goodwill 25,476 25,476 12 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2015 PRIOR YEAR 31/12/2014 2 Total Liabilities 7,072,546 7,205,852 2.01 Current liabilities 2,198,587 2,270,869 2.01.01 Social and labor obligations 59,680 65,039 2.01.01.02 Labor obligations 59,680 65,039 2.01.01.02.01 Salaries, payroll charges and profit sharing 59,680 65,039 2.01.02 Suppliers 109,017 95,131 2.01.03 Tax obligations 107,483 114,424 2.01.03.01 Federal tax obligations 107,483 114,424 2.01.04 Loans and financing 1,066,751 1,054,445 2.01.04.01 Loans and financing 590,323 550,058 2.01.04.01.01 In Local Currency 590,323 550,058 2.01.04.02 Debentures 476,428 504,387 2.01.05 Other obligations 748,170 838,796 2.01.05.01 Paybales to related parties 174,806 156,503 2.01.05.02 Other 573,364 682,293 2.01.05.02.04 Obligations for purchase of properties and advances from customers 386,192 490,605 2.01.05.02.05 Payables to venture partners 5,016 6,317 2.01.05.02.06 Other obligations 151,182 157,896 2.01.05.02.07 Obligations assumed on assignment of receivables 20,248 24,135 2.01.05.02.08 Derivative financial instruments 10,726 3,340 2.01.06 Provisions 107,486 103,034 2.01.06.01 Tax, labor and civel lawsuits 107,486 103,034 2.01.06.01.01 Tax lawsuits 218 218 2.01.06.01.02 Labor lawsuits 13,552 11,151 2.01.06.01.04 Civel lawsuits 93,716 91,665 2.02 Non current liabilities 1,774,467 1,876,580 2.02.01 Loans and financing 1,366,049 1,532,079 2.02.01.01 Loans and financing 697,460 847,367 2.02.01.01.01 Loans and financing in local currency 697,460 847,367 2.02.01.02 Debentures 668,589 684,712 2.02.02 Other obligations 236,129 173,221 2.02.02.02 Other 236,129 173,221 2.02.02.02.03 Obligations for purchase of properties and advances from customers 175,649 101,137 2.02.02.02.04 Other obligations 33,332 30,544 2.02.02.02.05 Payables to venture partners 2,280 4,713 2.02.02.02.06 Obligations assumed on assignment of receivables 23,921 31,994 2.02.02.02.07 Derivative financial instruments 947 4,833 2.02.03 Deferred taxes 33,081 34,740 2.02.03.01 Deferred income tax and social contribution 33,081 34,740 2.02.04 Provisions 139,208 136,540 13 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 6/30/2015 PRIOR YEAR 31/12/2014 2.02.04.01 Tax, labor and civel lawsuits 139,208 136,540 2.02.04.01.01 Tax lawsuits 196 196 2.02.04.01.02 Labor lawsuits 74,395 70,167 2.02.04.01.04 Civel lawsuits 64,617 66,177 2.03 Equity 3,099,492 3,058,403 2.03.01 Capital 2,740,662 2,740,662 2.03.01.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 48,667 -9,162 2.03.02.04 Granted options 145,055 141,114 2.03.02.05 Treasury shares -25,171 -79,059 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 248,415 323,845 2.03.04.01 Legal Reserve 31,593 31,593 2.03.04.02 Statutory Reserve 216,822 292,252 2.03.05 Retained earnings/accumulated losses 60,137 0 2.03.09 Non-controlling interest 1,611 3,058 14 CONSOLIDATED FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2015 to 06/30/2015 YEAR TO DATE 01/01/2015 to 06/30/2015 SAME QUARTER FROM PREVIOUS YEAR 04/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 06/30/2014 3.01 Net Sales and/or Services 591,529 1,111,030 574,830 1,007,531 3.01.01 Revenue from real estate development 642,927 1,207,781 624,029 1,092,671 3.01.03 Taxes on real estate sales and services -51,398 -96,751 -49,199 -85,140 3.02 Cost of sales and/or services -432,986 -803,287 -409,926 -745,279 3.02.01 Cost of real estate development -432,986 -803,287 -409,926 -745,279 3.03 Gross profit 158,543 307,743 164,904 262,252 3.04 Operating expenses/income -141,499 -238,722 -152,215 -275,447 3.04.01 Selling expenses -40,635 -67,748 -43,093 -73,875 3.04.02 General and administrative expenses -49,070 -92,738 -56,418 -107,837 3.04.05 Other operating expenses -44,612 -89,836 -55,296 -95,310 3.04.05.01 Depreciation and amortization -11,561 -23,230 -15,977 -29,999 3.04.05.02 Other operating expenses -33,051 -66,606 -39,319 -65,311 3.04.06 Equity pick-up -7,182 11,600 2,592 1,575 3.05 Income (loss) before financial results and income taxes 17,044 69,021 12,689 -13,195 3.06 Financial 2,685 -5,531 -3,072 -10,986 3.06.01 Financial income 44,270 76,882 37,965 82,161 3.06.02 Financial expenses -41,585 -82,413 -41,037 -93,147 3.07 Income before income taxes 19,729 63,490 9,617 -24,181 3.08 Income and social contribution taxes 5,754 -6,406 -11,672 -18,269 3.08.01 Current -372 -7,232 -9,810 -16,874 3.08.02 Deferred 6,126 826 -1,862 -1,395 3.09 Income (loss) from continuing operation 25,483 57,084 -2,055 -42,450 3.11 Income (loss) for the period 25,483 57,084 -2,055 -42,450 3.11.01 Income (loss) attributable to the Company 28,487 60,137 -851 -40,640 15 CONSOLIDATED FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2015 to 06/30/2015 YEAR TO DATE 01/01/2015 to 06/30/2015 SAME QUARTER FROM PREVIOUS YEAR 04/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 06/30/2014 3.11.02 Net income attributable to non-controlling interests -3,004 -3,053 -1,204 -1,810 3.99 Earnings per Share – (Reais / Share) 3.99.01 Basic Earnings per Share 3.99.01.01 ON 0.07750 0.16370 -0.00210 -0.10020 3.99.02 Diluted Earnings per Share 3.99.02.01 ON 0.07697 0.16250 -0.00210 -0.10020 16 CONSOLIDATED FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2015 to 06/30/2015 YEAR TO DATE 01/01/2015 to 06/30/2015 SAME QUARTER FROM PREVIOUS YEAR 04/01/2014 to 06/30/2014 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 06/30/2014 4.01 Consolidated Income (loss) for the period 25,483 57,084 -2,055 -42,450 4.03 Consolidated comprehensive income (loss) for the period 25,483 57,084 -2,055 -42,450 4.03.01 Income (loss) attributable to Gafisa 28,487 60,137 -851 -40,640 4.03.02 Net income attributable to the noncontrolling interests -3,004 -3,053 -1,204 -1,810 17 CONSOLIDATED FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2015 to 06/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 06/30/2014 6.01 Net cash from operating activities -45,845 -40,042 6.01.01 Cash generated in the operations 199,853 154,886 6.01.01.01 Income (loss) before income and social contribution taxes 63,490 -24,181 6.01.01.02 Stock options expenses 5,001 24,405 6.01.01.03 Unrealized interest and finance charges, net 37,663 70,624 6.01.01.04 Depreciation and amortization 23,230 29,999 6.01.01.05 Write-off of property and equipment, net 1,058 2,197 6.01.01.06 Provision for legal claims 55,488 51,796 6.01.01.07 Warranty provision 8,829 -10,957 6.01.01.08 Provision for profit sharing 12,038 16,425 6.01.01.09 Allowance for doubtful accounts -805 -3,306 6.01.01.10 Provision for realization of non-financial assets – properties for sale 4,375 379 6.01.01.11 Provision for penalties due to delay in construction works -943 -675 6.01.01.12 Financial instruments 4,346 -245 6.01.01.13 Equity pick-up -11,600 -1,575 6.01.01.15 Write-off of investments -2,317 0 6.01.02 Variation in Assets and Liabilities -245,698 -194,928 6.01.02.01 Trade accounts receivable -78,034 179,022 6.01.02.02 Properties for sale -43,117 -81,378 6.01.02.03 Other accounts receivable -11,403 -2,398 6.01.02.04 Transactions with related parties -10,022 -51,270 6.01.02.05 Prepaid expenses 5,150 8,964 6.01.02.06 Suppliers 13,886 -1,479 6.01.02.07 Obligations for purchase of properties and adv. from customers -29,902 -53,554 6.01.02.08 Taxes and contributions -6,941 -31,088 6.01.02.09 Salaries and payable charges -17,397 -45,826 6.01.02.10 Other obligations -61,512 -31,239 6.01.02.11 Income tax and social contribution paid -6,406 -84,682 6.02 Net cash from investing activities 301,430 694,084 6.02.01 Purchase of property and equipment and intangible assets -22,383 -35,128 6.02.02 Redemption of short-term investments 2,133,082 2,544,749 6.02.03 Purchase of short-term investments -1,808,307 -1,880,258 6.02.04 Investments -962 4,420 6.02.05 Dividends received 0 60,301 6.03 Net cash from financing activities -211,251 -734,147 6.03.02 Increase in loans, financing and debentures 382,672 378,913 6.03.03 Payment of loans and financing -574,060 -835,878 6.03.04 Dividends and interest on equity paid 0 -117,122 6.03.06 Payables to venture partners -3,734 -109,018 18 CONSOLIDATED FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2015 to 06/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 06/30/2014 6.03.07 Loan transactions with related parties 5,412 -6,598 6.03.08 Repurchase of treasury shares -22,135 -51,353 6.03.09 Selling of treasury shares 1,810 13,480 6.03.10 Net result in selling of treasury shares -1,216 -6,571 6.05 Net increase (decrease) of cash and cash equivalents 44,334 -80,105 6.05.01 Cash and cash equivalents at the beginning of the period 109,895 215,194 6.05.02 Cash and cash equivalents at the end of the period 154,229 135,089 19 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2015 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 -9,162 323,845 0 0 3,055,345 3,058 3,058,403 5.03 Opening adjusted balance 2,740,662 -9,162 323,845 0 0 3,055,345 3,058 3,058,403 5.04 Capital transactions with shareholders 0 57,829 -75,430 0 0 -17,601 1,606 -15,995 5.04.01 Capital increase 0 0 0 0 0 0 1,606 1,606 5.04.03 Realization of granted options 0 3,940 0 0 0 3,940 0 3,940 5.04.04 Repurchase of treasury shares 0 -22,135 0 0 0 -22,135 0 -22,135 5.04.05 Selling of treasury shares 0 1,810 -1,216 0 0 594 0 594 5.04.08 Cancelation of treasury shares 0 74,214 -74,214 0 0 0 0 0 5.05 Total of comprehensive income (loss) 0 0 0 60,137 0 60,137 -3,053 57,084 5.05.01 Net income (loss) for the period 0 0 0 60,137 0 60,137 -3,053 57,084 5.07 Closing balance 2,740,662 48,667 248,415 60,137 0 3,097,881 1,611 3,099,492 20 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2014 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Others comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 -18,687 468,749 0 0 3,190,724 23,759 3,214,483 5.03 Opening adjusted balance 2,740,662 -18,687 468,749 0 0 3,190,724 23,759 3,214,483 5.04 Capital transactions with shareholders 0 -33,902 0 0 0 -33,902 0 -33,902 5.04.03 Realization of granted options 0 10,542 0 0 0 10,542 0 10,542 5.04.04 Repurchase of treasury shares 0 -51,353 0 0 0 -51,353 0 -51,353 5.04.05 Selling of treasury shares 0 6,909 0 0 0 6,909 0 6,909 5.05 Total of comprehensive income (loss) 0 0 0 -40,640 0 -40,640 -1,810 -42,450 5.05.01 Income (loss) for the period 0 0 0 -40,640 0 -40,640 -1,810 -42,450 5.07 Closing balance 2,740,662 -52,589 468,749 -40,640 0 3,116,182 21,949 3,138,131 21 CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2015 to 06/30/2015 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2014 to 06/30/2014 7.01 Revenues 1,210,097 1,092,671 7.01.01 Real estate development, sale and services 1,186,968 1,061,801 7.01.04 Allowance for doubtful accounts 23,129 30,870 7.02 Inputs acquired from third parties -813,494 -773,089 7.02.01 Cost of sales and/or services -731,342 -670,178 7.02.02 Materials, energy, outsourced labor and other -82,152 -102,911 7.03 Gross added value 396,603 319,582 7.04 Retentions -23,230 -29,999 7.04.01 Depreciation and amortization -23,230 -29,999 7.05 Net added value produced by the Company 373,373 289,583 7.06 Added value received on transfer 88,482 83,736 7.06.01 Equity pick-up 11,600 1,575 7.06.02 Financial income 76,882 82,161 7.07 Total added value to be distributed 461,855 373,319 7.08 Added value distribution 461,855 373,319 7.08.01 Personnel and payroll charges 115,343 116,138 7.08.02 Taxes and contributions 125,420 122,220 7.08.03 Compensation – Interest 160,955 175,601 7.08.03.01 Interest 160,955 175,601 7.08.04 Compensation – Company capital 60,137 -40,640 7.08.04.03 Retained losses 60,137 -40,640 22 FOR IMMEDIATE RELEASE - São Paulo, August 7, 2015 – Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reported financial results for the second quarter ended June 30, 2015. 2Q15 Conference Call August 10, 2015 > 9:00 am US EST In English (simultaneous translation from Portuguese) + 1-516-3001066 US EST Code: Gafisa > 10:00 am Brasília Time In Portuguese Telephones: +55-11-3728-5971 (Brazil) Code: Gafisa Replay: +55-11-3127-4999 (Brazil) Código: 54100222 +55-11-3127-4999 (USA) Code: 80924629 IR Website: www.gafisa.com.br/ri IR Contacts Danilo Cabrera Mariana Suarez Phone: +55 11 3025-9242 / 9978 Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ri Media Relations Máquina da Notícia - Comunicação Integrada Giovanna Bambicini Phone: +55 11 3147-7414 Fax: +55 11 3147-7900 E-mail: gafisa@grupomaquina.com Shares GFSA3 – Bovespa GFA – NYSE Total shares outstanding: : 378.066.162 1 Average daily trading volume (90 days²): R$8.9 million (1) Including treasury shares (2) Until June 30, 2015 GAFISA RELEASES 2Q15 RESULTS MANAGEMENT COMMENTS AND HIGHLIGHTS The first half of 2015 brought Gafisa another step closer to solid levels of profitability. We are pleased to report that consolidated net income totaled R$60.1 million in the first six months of the year, reversing a loss of R$ 40.6 million recorded in the same period last year. In the second quarter specifically, consolidated net income was R$28.5 million. The Tenda segment accounted for R$20.0 million of the total, maintaining the previous quarter’s performance to end the first half of 2015 with net income of R$ 31.4 million. Tenda’s performance reflects its consolidation and the growing participation of new projects launched under its current business model. The Gafisa segment, in turn, recorded net income of R$8.5 million in the quarter and R$28.7 million in 1H15, as a result of targeted efforts to sell inventory and reduce the level of SG&A. These results are aligned with the Company’s strategy of improving operating performance and increasing its profitability levels, despite the current market environment. In a period marked by a challenging macroeconomic conditions, the Company’s two brands faced very different operating environments. The performance of the Gafisa segment reflects difficult conditions in the middle and upper income markets, due to interest rate, inflation and exchange rate movements which are directly impacting both consumer and investor confidence. On the other hand, the Tenda segment’s performance remains supported by strong demand from the low income segment. In this context, we would like to highlight the positive performance achieved by both Gafisa and Tenda’s projects in the quarter, which contributed to the Company’s consolidated results. The consolidated adjusted gross margin reached 33.9% in the quarter. The Gafisa segment is maintaining stable profitability levels in its projects, with an adjusted gross margin of 36.5% in the quarter. At the same time, the consolidation of the New Model within Tenda led the segment to record an adjusted gross margin of 30.1%. In keeping with the shift to a more conservative strategy amid greater risk aversion in the market, the Gafisa segment launched two projects during the quarter. We would like to highlight once again the focus on reducing inventory levels, which accounted for approximately 72% of net pre-sales totaling R$242.2 million in the quarter. It is also worth noting strong delivery volumes in the Gafisa segment during the period: totaling 1,498 units and R$777.3 million in PSV. In the first half of 2015, 14 projects/phases were delivered, representing 3,345 units and R$1.3 billion in PSV. The level of cancellations, which reached R$115.6 million in 2Q15, reflected the impact of Brazil’s current economic stagnation against Gafisa’s strong volume of deliveries. 23 We ended the second quarter with R$2.1 billion in inventory in the Gafisa segment, with just 19.8% related to completed projects. This percentage was impacted by the volume of deliveries of corporate units and R$105.4 million of units located in discontinued markets, resulting in a decrease of 52% y-o-y and 8% from the previous quarter. The performance of inventory sales once again contributed to the effective sales speed, which was 10.5% in 2Q15, and higher y-o-y. Amid the continuation of current economic conditions, we expect to take a conservative approach to launch activity throughout the second half of the year. We will seek to balance the placement of new products in the market, prioritizing those with more liquidity, in order to achieve an adequate sales and profitability. In the lower income segment, Tenda was able to sustain positive results and reported net income for the second consecutive quarter. These results reflect the increased operational scale of the New Model and the greater level of efficiency and management of both the financial and operational cycles. In regards to the expansion of Tenda’s operating volume, 6 projects/phases were launched in 2Q15, accounting for R$229.4 million. The projects/phases are located in the states of São Paulo, Rio de Janeiro, Rio Grande do Sul, Bahia and Pernambuco. The highlight of the quarter was the strong speed of sales result, which reached 28.2%. This is due to greater product availability after three consecutive quarters of high launch volumes, strong demand in the low income segment and a significant reduction in the volume of dissolutions observed during the period. As a result, net pre-sales increased significantly, totaling R$289.9 million, the highest level since the 4Q10. The Tenda segment delivered 5 projects during the quarter, representing 1,240 units and accounting for R$177.2 million in PSV, of which 77% (980 units, or R$137.2 million) were under the New Model. In the 6M15, the segment delivered R$239.5 million, with 61% relating to the New Model. Tenda’s solid operating performance positively impacted its financial results, with adjusted gross income reaching R$73.3 million in 2Q15. The adjusted gross margin remained in the range of 28-30%, as it has since 2Q14. Tenda has continued its efforts to achieve greater economies of scale by increasing launches and implementing strategies designed to ensure a strong speed of sales. Sustainable operating results over the last three quarters reinforces our confidence in the New Model. On a consolidated basis, Gafisa and Tenda launched R$482.0 million in 2Q15 and R$795.5 million in 6M15, with net pre-sales of R$532.1 million and R$955.5 million, respectively.
